Citation Nr: 18100158
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-23 454
DATE:	 
ISSUES DECIDED:	6	ISSUES REMANDED:	1
 
ORDER
New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened. 
The claim of entitlement to service connection for bilateral hearing loss is denied. 
The claim of entitlement to a disability rating in excess of 10 percent for chondromalacia of the left knee with instability is denied.  
The claim of entitlement to a disability rating in excess of 10 percent for chondromalacia of the right knee with instability is denied.  
The claim of entitlement to an increased rating for bilateral knee scars is denied.  
The claim of entitlement to a combined disability rating in excess of 70 percent for service-connected disabilities is denied.  


FINDINGS OF FACT
1. An April 2006 rating decision denied the claim of entitlement to service connection for a low back disorder; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period and the decision is now final.  
2. Evidence received subsequent to the expiration of the appeal period is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for a low back disorder. 
3. A bilateral hearing loss disability has not been present during the pendency of the claim.
4.  The Veterans left knee disability has not been manifested by moderate instability at any point during the pendency of the appeal.  
5. The Veterans right knee disability has not been manifested by moderate instability at any point during the pendency of the appeal.  
6. Prior to December 11, 2013, the Veterans bilateral knee scars were stable, deep, linear, not painful, and not shown to cause separate functional limitation. 
7. From December 11, 2013, the Veterans bilateral knee scars were stable, deep, linear, painful, and not shown to cause separate functional limitation.  
8. Throughout the period on appeal, the Veteran was service-connected for chondromalacia of the left knee with posttraumatic degenerative arthritis and recurrent patella dislocations, rated as 30 percent disabling; chondromalacia of the right knee with posttraumatic degenerative arthritis and recurrent patella dislocations, rated as 30 percent disabling; chondromalacia of the left knee with instability, rated as 10 percent disabling; chondromalacia of the right knee with instability, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and scars of the right and left knee, rated as noncompensable prior to December 11, 2013, and 10 percent thereafter.  
CONCLUSIONS OF LAW
1. New and material evidence has been presented to reopen the claim of entitlement to service connection for a low back disorder. 
2. The criteria for establishing entitlement to service connection for a bilateral hearing loss disability have not been met.  38 U.S.C. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2017).
3.  The criteria for establishing entitlement to a disability rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).
4.   The criteria for establishing entitlement to a disability rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017).
5. Prior to December 11, 2013, the criteria for establishing entitlement to a compensable rating for bilateral knee scars have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.118, Diagnostic Code 7804 (2017). 
6. Beginning on December 11, 2013, the criteria for establishing entitlement to a disability rating in excess of 10 percent for bilateral knee scars have not been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §4.118, Diagnostic Code 7804 (2017).
7. The 70 percent combined rating for the Veterans service-connected disabilities was correctly calculated.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.25 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service with the United States Army from February 1990 to February 1994. 
This case comes before the Board of Veterans Appeals (Board) on appeal of a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disorder.  
Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108 (West 2014).
New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
The RO initially denied service connection for hypertension in April 2006.  The RO determined that the there was no evidence to show that the Veterans low back disorder was related to service or to his service-connected bilateral knee disorders.  He did not appeal the denial or submit any pertinent evidence within the appeal period.  Therefore, that decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103.
In September 2010, the Veteran filed a claim to reopen his claim of entitlement to service connection for a low back disorder.  
Evidence received since the April 2006 rating decision includes the Veterans statements.  In a June 2014 statement, the Veteran reported that his claimed low back disorder was the result of heavy lifting, carrying, and stacking cannon shells, artillery shells, which weighed 40 to 50 pounds.  He also reported that his in-service knee injuries resulted in his knees being realigned, which in turn caused his low back disorder.  
The medical evidence constitutes new and material evidence.  This follows because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for a low back disorder.  Accordingly, reopening of the claim for service connection for a low back disorder is warranted.
 
2.  Entitlement to service connection for bilateral hearing loss 
Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 
For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).
Where a veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.
Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretarys adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 
The Veteran asserted that he developed bilateral hearing loss as a result of in-service noise exposure.  
The Veteran filed his claim for entitlement to service connection for bilateral hearing loss in September 2010.  Initially, the Board must examine whether he has had a hearing loss disability as defined by VA regulation at any time during the pendency of this claim. 
The Veteran was afforded a VA examination in November 2010.  Pure tone thresholds, in decibels, were as follows: 

	500	1000	2000	3000	4000
RIGHT	5	5	5	15	15
LEFT	5	5	5	10	15

The speech discrimination score was 100 percent bilaterally. 
An April 2014 VA audiology report also showed hearing within normal limits and speech discrimination ability at normal conversational levels.  
Upon consideration of the evidence above, the Board finds that that the competent evidence of record does not establish the presence of a bilateral hearing loss disability, as defined by 38 C.F.R. § 3.385, at any time during the pendency of this claim.  Significantly, November 2010 and April 2014 audiology evaluations resulted in normal findings.  Therefore, the Board must conclude service connection for bilateral hearing loss is not warranted because the competent evidence does not show a hearing loss disability for VA compensation purposes.  See 38 C.F.R. § 3.385.  Without a finding of a current disability, service connection is not warranted.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  
The Board recognizes that the Veteran believes he suffers from hearing loss as a result of his active military service.  However, the competent evidence of record fails to demonstrate that the Veterans pure tone threshold averages meet the criteria for a finding of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  While the Veteran may be competent to report symptoms of diminished hearing, there is nothing of record to suggest that he has the relevant training or expertise to assign himself specific puretone threshold averages.  As such, his mere assertion of impaired hearing is not competent evidence of a disability for VA purposes.  
Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  Therefore, service connection for bilateral hearing loss is denied.


 
Increased Rating 
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45, 4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
3.  Entitlement to disability ratings in excess of 10 percent for bilateral chondromalacia of the knees with instability. 
The Veterans bilateral knee disability is rated pursuant to Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability warrants a 10 percent disability rating, moderate recurrent subluxation or lateral instability warrants a 20 percent disability rating, and severe recurrent subluxation or lateral instability warrants a 30 percent disability rating.  38 C.F.R. § 4.71a.
January 2009 VA treatment records noted the Veterans history of recurrent dislocation and bilateral knee surgeries to realign the patellae.  There were no dislocations since his in-service knee surgeries.  X-rays revealed moderate patellofemoral degenerative joint disease status-post multiple realignment procedures.  There was no history of redislocation.  
The Veterans knees were examined during an October 2010 VA examination.  He stated that it was easy to knock the joints in his knees out of place.  His symptoms included weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, subluxation, and pain.  He denied experiencing dislocation.  
The Veteran was afforded another VA examination in March 2011.  It was noted that the Veterans bilateral knee disorder warranted the use of a brace on both knees due to instability.  Physical examination did not reveal instability or subluxation.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.  
In February 2012, the Veteran denied instability or locking.  
January 2013 VA treatment records noted that the Veteran presented with swelling of the right knee. 
The Veteran was afforded another VA examination in December 2013.  He reported that he was unable to put weight on his legs, had locking pain with swelling, and had stiffness.  Muscle strength tests and joint stability tests were also normal.  The examiner noted that there was no evidence of patellar subluxation/dislocation.  
In June 2014, the Veteran reported loss of balance, buckling, and swelling of his knees.
The Veterans most recent VA examination was conducted in January 2017.  The Veteran continued to report pain and swelling.  He also described feeling something loose in his knees.  The examiner indicated that there was no recurrent subluxation, lateral instability, or recurrent patellar dislocation.  Anterior instability tests, posterior instability test, medial instability tests, and lateral instability tests were normal.   
Initially, the Board notes that the Veteran is currently assigned two separate disability ratings under different diagnostic codes for his bilateral knee disorder.  A 30 percent rating is assigned for each knee under Diagnostic Code 5261 for chondromalacia of the knees with post-traumatic degenerative arthritis and recurrent patella dislocations.  However, the 30 percent ratings assigned under Diagnostic Code 5261 are not currently under the jurisdiction of the Board because the Veteran limited his appeal to the bilateral knee instability ratings.  Specifically, in his December 2011 notice of disagreement he clearly requested a rating in excess of 10 percent for his bilateral knee instability ratings, not the 30 percent rating assigned for his knee disability under Diagnostic Code 5261.  Moreover, the Veterans representative acknowledged that the Veteran was appealing the ratings assigned for his bilateral instability disabilities.    
The Board finds that competent, credible, and probative evidence establishes that the Veterans bilateral knee instability did not manifest to a degree that more nearly approximates a 20 percent disability rating.  The objective examinations completed throughout the period on appeal consistently showed normal stability tests.  The Board recognizes the Veterans June 2014 complaint of loss of balance and buckling of the knees, however, the Veteran also denied instability or locking in February 2012.  Therefore, the Board concludes that the preponderance of the evidence is against entitlement to higher disability ratings for bilateral knee instability.
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the current appeal.  See 38 U.S.C. § 5107(b) (West 2014).
 
4.  Entitlement to a compensable disability rating prior to December 11, 2013, and 10 percent thereafter for scars of the knees.  
The Veterans bilateral knee scars are rated pursuant to Diagnostic Code 7804.  Pursuant to Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable. Id., Note (3).
Diagnostic Code 7801 indicates that for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), a 10 percent rating is warranted.  Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Under Diagnostic Code 7805, other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7801-7805 (2017). 
The October 2010 VA examiner described his bilateral knee scars as linear and deep with underlying tissue damage.  His left knee scar measured 20 centimeters (cm.) by 1 cm. and the right scar measured 21 cm. by 1 cm.  The scar was not manifested by pain or limitation of function.   
The Veteran underwent a VA examination in December 2013.  The examiner found two linear scars that were painful, but not unstable.  The right knee scar measured 21 cm. by 2.5 cm. and the left knee scar measured 18 cm. by 1.5 cm.  The scars did not result in limitation of function.  
In a June 2014 statement, the Veteran argued that he developed three or four scars as a result of his bilateral knee surgeries and that the scars are painful and unstable.  
The July 2017 VA examiner noted that the Veterans bilateral knee scars were not painful, unstable, or have a total area equal to or greater than 39 square centimeters.  
The Board finds that competent, credible, and probative evidence establishes that the Veterans bilateral scars do not warrant an increased raring.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  Prior to December 11, 2013, the October 2010 VA examiner found that the scar was linear and deep, but not painful.  The December 2013 VA examiner found that the Veterans bilateral scars were painful, stable, and linear, which provides the basis for the existing 10 percent rating beginning on December 11, 2013.  There is no indication that the scars are both painful and unstable, thus, the Veteran is not entitled to an additional 10 percent rating under Diagnostic Code 7804.  Additionally, the evidence does not show that the bilateral knee scars resulted in limitation of function of the knees.  As such, a rating under Diagnostic Code 7805 is not warranted.  Therefore, the Board concludes that the preponderance of the evidence is against entitlement to higher disability ratings for bilateral knee scars.
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the current appeal.  See 38 U.S.C. § 5107(b) (West 2014).
 
5.  Entitlement to a combined schedular rating in excess of 70 percent for service-connected disabilities.  [combined rating]
The combined disability rating is not calculated simply by adding together all of the disability ratings to arrive at a total.  Instead, VA uses the Combined Ratings Table set forth in 38 C.F.R. § 4.25 to determine the combined rating for a veterans service-connected disabilities.  A combined rating results from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity. 38 C.F.R. § 4.25. 
To calculate the combined evaluation for the Veterans service-connected disabilities with compensable ratings, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability.  Next, the degree of the first disability is read in the left column of the table and the degree of the second disability is read in the top row of the table, whichever is appropriate. 
The figure that appears in the space where the column and row intersect represents the combined value of the two.  Then, the combined value of the first two disabilities is combined in the table with the degree of the third disability.  The combined value for the three disabilities will be found in the space where the column and row intersect.  This total combined value is then converted to the nearest degree divisible by 10.  Combined values ending in 5 are adjusted upwards.  38 C.F.R. § 4.25.  
When a partial disability results from disease or injury of both arms or both legs, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of that value will be added, not combined, before proceeding with further combinations. The bilateral factor will be applied before other combinations are made. 38 C.F.R. § 4.26 (2017).
Upon review of the record, the Board finds that the calculation of the combined rating is correct.  The Veteran is service-connected for chondromalacia of the left knee with posttraumatic degenerative arthritis and recurrent patella dislocations, rated as 30 percent disabling; chondromalacia of the right knee with posttraumatic degenerative arthritis and recurrent patella dislocations, rated as 30 percent disabling; chondromalacia of the left knee with instability, rated as 10 percent disabling; chondromalacia of the right knee with instability, rated as 10 percent disabling; bilateral tinnitus, rated as 10 percent disabling; and scars of the right and left knee, rated as noncompensable prior to December 11, 2013, and 10 percent thereafter.  Using the Combined ratings Table, the combined rating for the bilateral knee disabilities rated as 30, 30, 10, and 10 is 60 percent, and a bilateral factor of 6 percent, which added to the 60 percent results in a combined value of 66 percent.  The 66 percent is combined with the 10 percent rating for tinnitus, which yields 69.  This number is rounded up for a 70 percent combined disability rating.  On December 11, 2013, the Veteran was awarded a 10 percent rating for his service-connected knee scars.  The 69 percent combined with the additional 10 percent yields a 72 percent rating.  The 72 percent rating is rounded down to a 70 percent combined disability rating.  Therefore, the RO properly calculated the Veterans combined rating.  38 C.F.R. § 4.25 (2017). 
In sum, there is no legal basis on which a higher combined rating can be granted for any of the time periods in question.  As the law and not the evidence is dispositive in this case, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 
REMANDED ISSUE
Entitlement to service connection for a low back disorder.  
As noted above, the Veteran asserted that his currently diagnosed low back disorder was secondary to his service-connected bilateral knee disorders.  He also stated that his low back disorder was a result of his in-service military duties, which consisted of heavy lifting.  The Veteran has not been afforded a VA examination.  Accordingly, the Board concludes that VA has a duty to provide the Veteran with a medical examination and obtain a medical opinion in this case to address secondary service connection.  38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

 
The matter is REMANDED for the following action:
1. The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veterans claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
2. Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his low back disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.
Following the examination and a review of the relevant records and lay statements, the examiner should address the following:
(a) Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in, was caused by, or is otherwise etiologically related to his military service.
(b) Whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was caused or aggravated by his service-connected bilateral knee disorders.  
A complete rationale must be provided for all opinions offered, and if the examiner cannot offer an opinion without resorting to mere speculation, the examiner should fully explain why this is the case and identify what additional evidence/information, if any, would allow for a more definitive opinion.
3.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veterans satisfaction, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  The case should then be returned to the Board

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Associate Counsel 

